 1   David A. Birdsell
     Chapter 7 Panel Trustee
 2   216 North Center
     Mesa, Arizona 85201
 3   Telephone: (480) 644-1080
     Facsimile: (480) 644-1082
 4   Email: dab@azbktrustee.com
 5
 6                               UNITED STATES BANKRUPTCY COURT
 7                                      DISTRICT OF ARIZONA
 8   In re:                                          )   Chapter 7
                                                     )
 9
     STELLA A. FLEMING                               )   Case No.2:20-bk-00702-MCW
10                                                   )
                    Debtor(s).                       )   Adversary No. 2:21-ap-MCW
11                                                   )
12   DAVID A. BIRDSELL, Chapter 7 Trustee,           )
                                                     )   TRUSTEE’S COMPLAINT FOR
13                  Plaintiff,                       )   REVOCATION OF DEBTOR’S
14   vs.                                             )   DISCHARGE, PURSUANT TO 11 U.S.C. §
                                                     )   727(d)(3)
15   STELLA A. FLEMING                               )
16                                                   )
                    Defendant.                       )
17                                                   )
18                                                   )

19            David A. Birdsell (“Plaintiff” or “Trustee”), as and for his complaint against STELLA
20   A. FLEMING (“Debtor” or “Defendant”), alleges as follows:
21                                    JURISDICTION AND VENUE
22            1.    This adversary proceeding is brought in connection with the above-captioned case
23   pending under Chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”).
24            2.    Jurisdiction is vested in this Court by virtue of 28 U.S.C. §§ 1334, 151 and 157
25   and General Order No. 01-15 of the United States District Court of the District of Arizona and
26   11 U.S.C. § 727.




     Case 2:21-ap-00092-MCW                      -1-
                                   Doc 1 Filed 04/12/21  Entered 04/12/21 12:11:37          Desc
                                   Main Document    Page 1 of 4
 1         3.     Venue is proper pursuant to 28 U.S.C. § 1409(a).
 2         4.     This is a core proceeding under 28 U.S.C. § 157(b).
 3         5.     Pursuant to Fed.R.Bankr.P. 7001, proceedings to revoke a debtor’s discharge are
 4   adversary proceedings governed by Part VII of the Bankruptcy Rules.
 5         6.     The Trustee is permitted to bring this adversary action on behalf of the estate,
 6   pursuant to Fed.R.Bankr.P. 6009.
 7                                   GENERAL ALLEGATIONS
 8         7.     On January 21, 2020 (“Petition Date”), the Debtor filed her voluntary petition for
 9   relief under Chapter 7 of the United States Bankruptcy Code.
10         8.     Mr. Birdsell is the duly appointed Chapter 7 trustee of Debtor’s bankruptcy case.
11         9.     The Debtor has failed to provide turnover complete copies of her 2019 federal and
12   state income tax returns, her 2019 federal and state income tax refunds and excess cash in her
13   bank account in the amount of $1,500.
14         10.    Despite prior demands for turnover, the Debtor did not turn over complete copies
15   of her 2019 federal and state income tax returns, her 2019 federal and state income tax refunds
16   and excess cash in her bank account in the amount of $1,500.
17         11.    The Trustee filed a Motion for Turnover of Bankruptcy Estate Property, Pursuant
18   to 11 U.S.C § 542 on August 15, 2020 (the “Turnover Motion”) to compel the Debtor to turn-
19   over complete copies of her 2019 federal and state income tax returns, her 2019 federal and state
20   income tax refunds and excess cash in her bank account in the amount of $1,500 to the Trustee.
21         12.    The Debtor did not comply with the Trustee’s Turnover Motion.
22         13.    On March 29, 2021; the Court entered its Order Approving Motion for Turnover of
23   Bankruptcy Estate Property, Pursuant to 11 U.S.C. § 542 at Docket No. 28 (“Turnover Order”).
24         14.    Pursuant to the Turnover Order, the Debtor was required to turn-over
25   complete copies of her 2019 federal and state income tax returns, her 2019 federal and state
26   income tax refunds and excess cash in her bank account in the amount of $1,500.




     Case 2:21-ap-00092-MCW                     -2-
                                  Doc 1 Filed 04/12/21  Entered 04/12/21 12:11:37          Desc
                                  Main Document    Page 2 of 4
 1         15.    On or about March 29, 2021, Trustee sent a letter to Debtor along with the
 2   Turnover Order and demanding turnover of complete copies of her 2019 federal and state
 3   income tax returns, her 2019 federal and state income tax refunds and excess cash in her bank
 4   account in the amount of $1,500.
 5         16.    The Debtor did not respond.
 6         17.    The Debtor did not turn-over complete copies of her 2019 federal and state
 7   income tax returns, her 2019 federal and state income tax refunds and excess cash in her bank
 8   account in the amount of $1,500.
 9         18.    The Debtor has failed to comply with the Court’s Turnover Order, because the
10   Debtor did not turn-over complete copies of her 2019 federal and state income tax returns, her
11   2019 federal and state income tax refunds and excess cash in her bank account in the amount of
12   $1,500.
13                                            COUNT ONE
14                    THE DEBTOR’S DISCHARGE SHOULD BE REVOKED
15                                       [11 U.S.C. § 727(d)(3)]
16         19.    The Trustee incorporates by reference all the allegations contained in the
17   preceding paragraphs above as though fully set forth herein.
18         20.    Pursuant to 11 U.S.C. § 727(d)(3), the Court shall revoke a debtor’s discharge if a
19   debtor has refused to obey any lawful order of the Court.
20         21.    The Debtor has failed to comply with this Court’s Turnover Order dated March
21   29, 2021 at Dkt. Entry #28 because she failed to turn over complete copies of her 2019 federal
22   and state income tax returns, her 2019 federal and state income tax refunds and excess cash in
23   her bank account in the amount of $1,500. Accordingly, the Debtor’s discharge should be
24   revoked, pursuant to 11 U.S.C. § 727(d)(3).
25         WHEREFORE, the Trustee respectfully requests the Court enter judgment against the
26   Debtor as follows:




     Case 2:21-ap-00092-MCW                     -3-
                                  Doc 1 Filed 04/12/21  Entered 04/12/21 12:11:37         Desc
                                  Main Document    Page 3 of 4
 1          A.     Revoking Debtor’s discharge, pursuant to 11 U.S.C. § 727 (d)(3); and
 2          B.     For such other and further relief as the Court deems just and proper under the
 3   circumstances of this case.
 4          Respectfully submitted this 12th day of April 2021.
 5
 6                                            DAVID A. BIRDSELL, Chapter 7 Trustee
                                              ‘
 7                                            /s/David A. Birdsell
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




     Case 2:21-ap-00092-MCW                      -4-
                                   Doc 1 Filed 04/12/21  Entered 04/12/21 12:11:37        Desc
                                   Main Document    Page 4 of 4
